Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/10/22 is acknowledged.  Claims 1-19, 22 and 23 are pending. Claims 20 and 21 have been cancelled.  Claim 23 is new. Claims 3, 6, 9, 12, 15 and 18 have been withdrawn. Claims 1, 2, 10 and 11 have been amended.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 22 and 23 are under consideration.
	
Withdrawn Rejections
The rejection of claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, and 22 under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 2004/0241423) is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 2004/0241423) and Socci et al. (US 6,565,835; cited in IDS). 
Ramin et al. teach compositions for making up the nails (e.g. abstract).  Ramin et al. teach that the compositions include a first composition comprising particles with a metallic glint (i.e. basecoat), and a second composition comprising a film-forming agent and solvent (i.e. topcoat) (e.g. paragraph 0008-0011).  Ramin et al. teach that the particles have a mirror effect (i.e. mirror pigment) and may be aluminum, with a hydrophobic coating, and have a shape factor (ratio of greatest dimension to smallest dimension) of greater than or equal to 15, which overlaps with the claimed range (e.g. paragraphs 0099-0124). Ramin et al. teach that the pigment may include Metalure (e.g. paragraph 0110).   Ramin et al. teach that the solvent of the topcoat may be water and alcohols (e.g. paragraphs 0147-0150).  Ramin et al. teach that the film-forming agent includes styrenes (e.g. paragraphs 0047, 0048, 0067). Ramin teaches that the second composition must not obstruct the expression of the desired mirror effect (i.e. at least 80% of the mirror properties of the basecoat remain two hours after application of the topcoat) (e.g. paragraph 0168).  Ramin et al. teach that the total proportion of particles with a metallic glint is generally greater than or equal to 2% (e.g. paragraph 0128).  Ramin et al. also teach that mixtures of such particles can be used (e.g. paragraphs 0099-0128).  In using a mixture of particles (i.e. mirror and pearlescent), the amount of an individual mirror particle may be less than 2 wt%, and overlap with the claimed range about 0.05-1%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 1% and 2% pigment are expected to have the same optical qualities. While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Ramin et al. do not teach that the thickness of the particles is 3-250 microns. This is made up for by the teachings of Socci et al.
Socci et al. teach nail enamel compositions having a mirrorlike appearance comprising one or more film forming components, one or more solvents, and aluminum particles in the form of platelets (e.g. abstract; column 1, lines 4-9). Socci et al. teach that the aluminum platelets are present in the range of from about 0.1 to about 5% by weight of said composition (e.g. column 6, lines 22-33; claim 16). Socci et al. teach that additional secondary pigments may be included (e.g. column 6, lines 34-55). Socci et al. teach that the mirror-like aluminum platelets may be Metalure having an aspect ratio of 1.0-5.2 and having a length of about 3.6-45.3 microns (e.g. column 3, lines 41-51; Table in column 6), resulting in a thickness of 0.69-45.3 µm, which overlaps with the claimed ranges. 
Regarding Claims 1, 2, 7, 8, 10, 11, 13, 14, 16, 17, 22 and 23, it would have been obvious to one of ordinary skill in the art to have included the Metalure pigments of Socci et al. in the compositions and kits of Ramin et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as nail compositions having a mirror finish comprising Metalure pigments, and one of ordinary skill would have been motivated in order to enhance the decorative appearance of the nail enamel compositions.  In addition, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claims 4 and 5, Ramin et al. teach that the metallic particles may include metals powders, including bronze coated with silica (Visionaire) and Sicopearl (i.e. pearlescent agents) (e.g. paragraph 0111, 0120). Ramin et al. do not explicitly teach a ratio of mirror pigment to pearlescent pigment, but do teach the total proportion of particles with a metallic glint is generally greater than or equal to 2% (e.g. paragraph 0128). It would have been obvious to one of ordinary skill in the art at the time of filing to vary the pigment concentrations through routine experimentation to arrive at the ratio of 20:1 to about 1:1 in order to optimize the resulting product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 19, Ramin et al. teach that the second composition (i.e. topcoat) does not obstruct the mirror effect of the first composition and is translucent, semi-transparent or transparent (e.g. paragraph 0168-0169).  As understood from the definition provided in the Specification in paragraph 0021, a translucent composition would have a haze value below 700 HU.   

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims have been amended to include a particle thickness, which is taught by Socci et al.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619